Holmes, J.,
dissenting. I dissent herein because a reading of the record readily establishes that the evidence adduced at trial does not warrant the trial court giving a jury instruction on the doctrine of res ipsa loquitur. The majority opinion quite accurately summarizes the law applicable to the doctrine of res ipsa loquitur by citing Jennings Buick, Inc. v. Cincinnati (1980), 63 Ohio St. 2d 167 [17 O.O.3d 102], but, unfortunately misapplies the law in .relation to the evidence adduced by both parties in this case. Case law dictates that two vital elements must first be established by the evidence before a party can avail itself of the doctrine. It must be demonstrated that at the time of the injury, the instrumentality or the occurrence which produced the injury was under the exclusive management and control of the defendant. Second, it must be established that the injury would not have occurred in the absence of negligence. Hake v. Wiedemann Brewing Co. (1970), 23 Ohio St. 2d 65 [52 O.O.2d 366].
In my view, neither element was firmly established within the presentation of this case for various reasons. First, although recognizing that the anesthesia equipment was under the exclusive control of the defendant, it was not established that this instrumentality, or its use, actually produced the injury. Second, and intertwined with the first, the evidence was insufficient to prove that the injury would not have occurred in the absence of negligence.
In Jennings, this court cited with approval Loomis v. Toledo Railways & Light Co. (1923), 107 Ohio St. 161, 169-170, as follows:
“ ‘The maxim res ipsa loquitur * * * does not apply where there is direct evidence as to the cause, or where the facts are such that an in*191ference that the accident was due to a cause other than defendant’s negligencé could be drawn as reasonably as that it was due to his negligence’ * *
The issue involved within this appeal is whether the plaintiffs have offered an evidentiary foundation at trial to warrant submission of the res ipsa loquitur doctrine to the jury. I submit that the plaintiffs have not done so.
At trial, each expert witness questioned on the subject agreed that a number of causes exist for a global hypoxia such as that suffered by Jerome Morgan. Dr. Eric Grossman, the first of plaintiffs’ anesthesia experts, agreed that anything which prevents oxygenated blood from reaching the brain cells would produce hypoxia, including an obstruction in the small arteries of the brain itself. Dr. David Bachman, a neurologist, mentioned four possible conditions which could have occasioned the injury, i.e., (1) heart stoppage, (2) stoppage of breathing or lung failure, (3) drop in blood pressure providing insufficient blood to brain, and (4) blockage of the blood vessels to the brain by clot, or air, or other emboli. There is no testimony presented from any of the expert witnesses which disputed Dr. Bachman’s analysis of these possibilities.
Further testimony adduced by both the plaintiffs and the defendant then narrowed the four possibilities down to two probabilities. The plaintiff’s anesthesia experts, Dr. Grossman and Dr. Mervyn Jeffries, testified that in their opinion the damage to the patient had been occasioned by underventilation, and they attributed this occurrence to the failure of the nurse-anesthetist to squeeze the breathing bag on the anesthesia machine for a period of time. In my view, this portion of the record does not reflect that these expert witnesses testified that the injuries could not have occurred without negligence. The plaintiffs’ witnesses were merely testifying to the effect that although there may have been other possible causes for the injury, it was their expert opinion that the most probable cause was the underventilation occasioned by the nurse’s failure to squeeze the bulb of the equipment.
In response to the testimony advanced by the plaintiffs’ witnesses, the defendant called two anesthesia experts, Dr. John D. Michenfelder and Dr. William Hamelberg. Both of these physicians testified that in their opinion the most probable cause of the injury was the remaining potential mechanism, an obstruction of the arteries to the brain. Dr. Michenfelder stated that in his opinion Jerome Morgan was, for a significant period of time, subjected to an unrecognizable, but ongoing, air embolism, whereby an amount of air entered his circulation through his surgical wound and traveled to his brain, obstructing the small arteries of the brain with air and thus producing the brain damage. Dr. Hamelberg agreed that the most likely cause of Jerome Morgan’s brain damage was an air embolism to the arteries of the brain.
Given the state of the evidence in which both sides produced dia*192metrically^ opposed expert opinions as to the specific cause of Jerome Morgan’s injury, it would have been error for the trial court to have charged the jury on the doctrine of res ipsa loquitur. The doctrine is founded upon an absence of specific proof concerning acts or omissions which would constitute negligence. It also has been stated that the doctrine can only be applied when the “thing speaks for itself.” Here, as noted, there was evidence adduced by the plaintiffs relating to the defendant’s negligence. Also, Jerome Morgan’s injury cannot be deemed to speak for itself where complex technical and medical testimony was required to explain the result, and which evidence produced conflicting opinions as to the more probable cause of the injury.
It became a jury question to choose the more probable cause of the injury and, after considering all of such evidence, the jury did just that, accepting the defendant’s theory that the injury was occasioned by some embolism and apparently rejecting the plaintiff’s theory of underventilation. To have submitted this case to the jury accompanied with the charge of res ipsa loquitur would have invited the lay jury to speculate on some alternative theory concerning the injury not suggested by the evidence of either party. Such application of the utilization of the doctrine of res ipsa loquitur would be an allowance of an inference of negligence based simply upon the occurrence of an unfortunate medical result. This court has not only frowned upon but prohibited the utilization of the doctrine in such a manner in Oberlin v. Friedman (1965), 5 Ohio St. 2d 1 [34 O.O.2d 1], where paragraph three of the syllabus states:
“Generally, the doctrine of res ipsa loquitur is not applicable in malpractice actions in which its claimed applicability is based solely upon the fact that the treatment was unsuccessful or terminated with poor or unfortunate results.”
This court should continue to prohibit the use of the doctrine under circumstances as presented by this case.
Accordingly, I would affirm the court of appeals.
Locher and Wright, JJ., concur in the foregoing dissenting opinion.